MARVIN, District Judge.
This ship, Barrett, master, bound from New Orleans to San Bias, on the western coast of Mexico, laden with 4,923 bales of cotton, weighing 180 pounds each, on the morning of the 4th of November last, ran ashore on the eastern coast of Florida, about sixty-five miles north of Cape Florida, where she bilged, filled with water, and became a total wreck. On the 11th the ship was visited by Geiger, master of the wrecking schooner Champion, and a • few days afterwards by several other wrecking vessels, and crews, numbering in all 12 vessels, of the aggregate burthen of 981 tons, carrying 145 men. These vessels and crews, were employed various and different lengths of time, from one week to five weeks, in getting out the cargo and bringing it to this port Some of the vessels made four and five trips. The lower hold of the ship was full of water, and the water was several feet deep over the lower deck. All the cotton saved from the lower hold was saved by diving, but the diving was attended with much less difficulty than in most other cases, owing to the' smallness of the bales. The loosening of one bale would often loosen others, which would then float to the surface. They saved the entire cargo. The value of the cargo saved has been estimated at $56,445, and the ship’s materials have been sold for $1,826.38. I think the sum of $16,241 is a reasonable salvage on the cargo, and thirty per cent of the value is a reasonable salvage on the materials. It is ordered, adjudged, and decreed that the libellants have and recover in full compensation for their services in saving the cargo of the said ship Eliza Mallory, the sum of $16,241, to be divided among them according to the schedule hereunto annexed; and that they also recover the sum *493of thirty per cent, upon the value of the materials of the said ship, to be paid to the persons saving the same; and also their costs of suit; and that upon the payment thereof, and the costs and expenses of this suit, the marshal restore said cargo and proceeds to the master of said ship.